IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0362
                                Filed March 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TRENTON MICHAEL BROWN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, Michael J.

Schilling, Judge.



       Trenton Michael Brown appeals his convictions on charges of disarming a

police officer with discharge of a weapon, assault on a police officer causing bodily

injury, and fourth-degree criminal mischief. AFFIRMED.



       Martha J. Lucey, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



       Considered by Bower, C.J., Chicchelly, J., and Doyle, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


DOYLE, Senior Judge.

       Trenton Michael Brown appeals his convictions on charges of disarming a

police officer with discharge of a weapon, assault on a police officer causing bodily

injury, and fourth-degree criminal mischief.      Brown asks us to reverse his

convictions and remand for a new trial based on the district court’s failure to

suspend proceedings and request a second competency evaluation. Because the

conviction of an incompetent person violates due process, we review competency

decisions de novo. State v. Einfeldt, 914 N.W.2d 773, 778, 780 (Iowa 2018). We

“examine the totality of the circumstances to determine if, at the relevant time, a

substantial question of the [defendant]’s competency reasonably appeared.”

Jones v. State, 479 N.W.2d 265, 270 (Iowa 1991).

       There is a presumption that a defendant is competent to stand trial, and the

defendant has the burden to prove incompetence. State v. Cue, No. 19-2150,

2020 WL 6157813, at *3 (Iowa Ct. App. Oct. 21, 2020), further review denied (Dec.

22, 2020) (citing State v. Gaston, No. 18-1293, 2020 WL 1307690, at *2 (Iowa Ct.

App. Mar. 18, 2020)). But when questions arise about a criminal defendant’s

competency, Iowa Code section 812.3 (2019) sets out a procedural mechanism to

ensure due process is satisfied. It requires a competency hearing “at any stage of

a criminal proceeding” if there are “specific facts showing that the defendant is

suffering from a mental disorder which prevents the defendant from appreciating

the charge, understanding the proceedings, or assisting effectively in the defense.”

Iowa Code § 812.3(1). Either a defendant or defense counsel can apply for a

competency determination, or the court can schedule a competency hearing on its

own motion. See id.
                                         3


       “Probable cause exists for a competency hearing when a reasonable

person would believe that there is a substantial question of the defendant’s

competency.” Einfeldt, 914 N.W.2d at 779. Factors in determining whether due

process requires an inquiry into competency include: (1) the defendant’s irrational

behavior, (2) the defendant’s demeanor at trial, and (3) any prior medical opinion

on competence to stand trial. See State v. Lucas, 323 N.W.2d 228, 232 (Iowa

1982). “[T]he ultimate question of competency facing the judge [is] whether the

defendant is prevented from ‘appreciating the charge, understanding the

proceedings, or assisting effectively in the defense.’” Einfeldt, 914 N.W.2d at 791

(quoting Iowa Code § 812.3(1)). Once the court finds the defendant is competent

to stand trial, the presumption continues unless there is new evidence to the

contrary. See State v. Lyman, 776 N.W.2d 865, 872-73 (Iowa 2010), overruled on

other grounds by Alcala v. Marriot Int’l, Inc., 880 N.W.2d 699, 708, n.3 (Iowa 2016).

       Brown’s counsel applied for a mental competency evaluation before trial.

The State agreed that an evaluation was necessary, and the district court

suspended the proceedings to allow for one. The doctor who performed the

competency evaluation interviewed Brown and reviewed other documents,

including his medical history, a prior presentence investigation report (PSI), and

psychometric test results. The evaluation describes Brown’s criminal behavior,

substance use, medical history, mental health, and psychiatric diagnoses.          It

assesses Brown’s intelligence in the borderline range, noting that testing indicates

an intellectual disability while Brown’s functional ability is higher “and in some

areas appears to be more like the lower part of the normal range, based on his
                                          4


social judgment, his abstract reasoning, and his normal sequential sentence

structure.” The doctor summarized:

       To a reasonable degree of medical certainty, Mr. Brown appears to
       be competent to stand trial. While his knowledge is not extensive, it
       appears to be adequate. He appreciates the charges he faces and
       gives a reasonable estimate of the possible consequences. He can
       effectively assist his defense attorney and is willing to do so. He has
       a rational and a factual understanding of the key personnel in court
       during a trial. His one point of misinformation could be easily
       corrected in discussion with his defense attorney. There is more
       evidence that he is competent to stand trial than being not competent
       to stand trial. There is no evidence that he would not be able to follow
       the proceedings of a trial in a meaningful manner. He understands
       the importance of appropriate behavior in court.

On this basis, the district court found Brown competent.

       Brown contends that the district court had a duty to suspend proceedings

for another competency evaluation based on information that came to light during

the colloquy regarding his right to testify. He argues that duty arose based on:

(1) his statement that he was not currently taking medication but that he thought it

would be helpful if he was prescribed medication for his emotions, (2) his

statement that he does not always hear what somebody is saying when they are

having a conversation,1 and (3) his affirmative answer when the court asked if

anything had happened during trial that Brown had questions about or did not

understand.2 Brown further claims the PSI included additional information that



1 Brown only stated, “It’s happened before when I have a conversation with
somebody, I don’t always hear what they’re saying.” There is no indication
regarding when this occurred or how often. The court responded by asking if
Brown had heard all of the conversations at the hearing that day and everything it
had said, and Brown answered in the affirmative.
2 The court told Brown, “I want you to discuss those with [your attorney], okay?”

Brown said, “Okay.” The court then stated, “Not right now, but at the appropriate
time, all right? Will you do that for me?” Brown responded, “Yes.” We note that
                                            5


should have raised competency concerns: (1) a note that Brown has previously

taken medication for mental illness, (2) a statement that Brown was experiencing

depression and anxiety, and (3) his mother’s report that Brown has an autism

spectrum disorder,3 and Brown suggests the court should have ordered a

presentencing competency hearing

       The question is whether the information Brown cites would lead a

reasonable person to question Brown’s ability to appreciate the charges,

understand the proceedings, or assist effectively in his defense. We conclude it

does not. A defendant’s past history of mental illness alone is insufficient to trigger

a competency hearing. See Einfeldt, 914 N.W.2d at 782 n.3. “[E]ven the presence

of mental illness at trial, in and of itself, is not necessarily sufficient to trigger the

requirement of a competency hearing” unless it “give[s] rise to a serious question

as to whether the defendant meaningfully understands the charges and is capable

of meaningfully assisting in the defense.” Id.

       Nothing in the court’s colloquy with Brown or the PSI significantly adds to

the information already included in the competency evaluation report. Nor would

it lead a reasonable person to question Brown’s competency in light of the report’s

discussion of Brown’s understanding of the nature of the charges and the

proceedings. Although Brown said he “[didn’t] always hear what [somebody was]




many litigants have questions about legal proceedings, and that alone does not
raise competency concerns.
3 Brown also notes the PSI states that Brown suffers from “Mild to Moderate Mental

Retardation, Developing Antisocial Personality Traits, Chronic Posttraumatic
Stress Disorder, Conduct Disorder, and Attention Deficit Hyperactivity Disorder.”
This information is conveyed verbatim on page four of the competency evaluation
report.
                                         6


saying” because of his emotional condition, he told the court he was able to hear

all of his conversations with his attorney and was able to hear everything the court

had said. Brown acknowledged he understood all of the questions the court asked.

When asked if he knew what a witness was, Brown responded “Not really.” The

court then elaborated and continued with its colloquy regarding whether or not

Brown would testify at trial. Brown decided to not testify. Brown seemed cogent

during the colloquy, and the record reveals nothing of Brown’s behavior or

demeanor to question his competency to stand trial.

      Because substantial evidence did not raise concerns about Brown’s

competency following the initial competency evaluation, the district court had no

duty to inquire further into Brown’s competency.

      AFFIRMED.